DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) drawn to roller chains in the reply filed on August 4, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if all claims were examined.  This is not found persuasive because search burden was established in the requirement for restriction dated May 5, 2022, and search for the non-elected invention would require queries and return documents directed to heating, quenching, and tempering in general which are not likely to yield results pertinent to the claimed chain structure. Applicant further argues that searching both elected and non-elected inventions would be more efficient; however, imposing a search burden (as established in the requirement for restriction dated May 5, 2022) would not result in increased efficiency as such search imposition would require expending additional resources to query terms and classifications directed to the non-elected invention which are not likely to yield results pertinent to the claimed invention. Applicant is welcome to review the provided search history. Further, as an argument for efficiency does not distinctly and specifically point out the supposed errors in the examiner’s requirement for restriction, such argument of efficiency is not a proper ground of traversal under 37 CFR 1.111(b). See MPEP 818.01(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2022.
Applicant is reminded that “[a]ll claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined” (MPEP 812.04(b)). As of August 4, 2022, withdrawn process claim 13 does not require the structural limitation “wherein the pair of offset link plates have a greater fatigue strength than at least one of the plurality of inner link plate pairs and the plurality of outer link plate pairs” recited in independent claim 1, nor does withdrawn process claim 13 require the microstructure, hardness or composition limitations recited in independent claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “having the same configuration” in the recitation “the individual link plates forming the plurality of inner link plate pairs and the outer link plate pairs are all formed out of the same material and have the same configuration” of claim 12, within the present disclosure, the inner and outer link plate pairs themselves are differentiated by their configuration as either an inner link plate pair or as an outer link plate pair within the chain as a whole. It is not clear in view of the present disclosure how inner and outer link plates within a chain can both have the same configuration while being differently configured. If “the same configuration” is intended to limit a specific structural feature of individual link plates and not the arrangement of the link plates within the chain, such intent would be more clearly expressed by explicitly reciting the structural features which applicant intends for inner and outer plate links to be the same, provided such features are supported by the disclosure as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 3054300) in view of Ogo (US 20070111835). Ogo is cited in an IDS dated September 18, 2020.
Regarding claim 1, Bowman discloses roller chain comprising a plurality of inner link plate pairs and a plurality of outer link plate pairs (Figs. 1-3, column 1 lines 18-43, column 2 lines 33-36, 41-42). Bowman discloses the plurality of inner link plate pairs and the plurality of outer link plate pairs alternate along the length of the roller chain (Figs. 1-3, “and pairs of inside links, alternating with said pairs of outside links,” column 1 lines 29-43, column 2 lines 40-49). Bowman discloses a plurality of roller assemblies centrally positioned at regularly spaced intervals along the chain length and extending between individual link plates forming the plurality of inner link plate pairs (Figs. 1-3, bushings rotatably mounted on pins  column 1 lines 29-38, column 2 lines 50-55; Figs. 1-3 show centrally-located regular spacing of roller assemblies). Bowman discloses at least one offset link which includes a pair of offset link plates (20 Figs 2-3, column 1 lines 63-65,column 3 lines 32-38). Bowman discloses that the offset link has a first end connected to one inner link plate pair of the plurality of inner link plate pairs (28 Figs. 2-3) and a second end connected to one outer link plate pair of the plurality of outer link plate pairs (27 Figs. 2-3) (column 3 lines 54-58, column 4 lines 3-22).
Bowman discloses that fatigue strength of inside link plates is dependent on plate geometry (column 3 lines 12-22), but Bowman does not disclose that the pair of offset link plates has a greater fatigue strength than at least one of the plurality of inner link plate pairs and the plurality of outer link plate pairs.
Ogo teaches a chain comprising inner and outer link plates [0017-18]. In the chain taught by Ogo pins are secured to the outermost link plates [0019]. Ogo teaches that increasing the fatigue strength of the outermost link plates, into which pins are inserted, suppresses crack formation [0025]. Ogo teaches that crack formation decreases fatigue strength in the outermost plates into which pins are inserted [0012].
Both Bowman and Ogo teach chains comprising inner and outer plates. Bowman discloses that the offset link has an outside portion through which a pin of a roller assembly is inserted (column 3 lines 43-51, Figs. 2-3). Bowman discloses achieving optimum chain life as an objective of the disclosed chain (column 2 lines 53-61).
It would have been obvious for one of ordinary skill in the art to increase the fatigue strength of the offset link plate pairs disclosed by Bowman relative to the inner link plate pairs disclosed by Bowman (Figs. 1-3) because Ogo teaches that an increase in fatigue strength the outermost plate links through which pins are inserted suppresses crack formation in outermost plates [0025], and Bowman discloses that the offset plate links have an outermost plate portion into which pins are inserted (column 3 lines 43-51, Figs. 2-3). As the inner link plate pairs disclosed by Bowman are at least one of (emphasis added) the plurality of inner link plate pairs and the plurality of outer link plate pairs, an increase in the fatigue strength of the offset link plate pairs disclosed by Bowman relative to the inner link plate pairs disclosed by Bowman would meet the relative fatigue strength limitations of claim 1. 
Regarding claim 2, Ogo teaches that the increase in fatigue strength is achieved by a hardened carbon steel material with a microstructure of austempered bainite and martensite [0020], [0025]. In improving the fatigue strength of the roller chain disclosed by Bowman in view of Ogo as applied above, it would have been obvious for one of ordinary skill in the art to form the outermost plate links, including the offset link plate pairs, of the material which Ogo teaches achieves such an effect.  

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 3054300) in view of Ogo (US 20070111835).  as applied to claims 1-2 above, and further in view of Masaki (JP-09078136-A).
Regarding claim 3, Ogo teaches that the increase in fatigue strength of outermost plates, and favorable wear resistance of inner plates throughout is achieved by a hardened carbon steel material with a microstructure of austempered bainite and martensite [0020], [0025-26]. In view of Ogo, it would have been obvious to one of ordinary skill in the art to form both inner and outer plate links in the chain disclosed by Bowman of a hardened carbon steel comprising some mixture of martensite.
Bowman in view of Ogo does not disclose or suggest that the martensite would have the structure of tempered martensite.
Masaki teaches a process of forming a link plate to interact with a pin and bushing assembly from hardenable steel [0005-06]. Masaki teaches that tempering a material containing martensite maintains the hardness of the material [0006]. Masaki teaches that tempering prevents the formation of cracks in hardened steel which can cause such links to become unusable [0006], [0009], [0011].
Both Bowman in view of Ogo as applied above teach forming a plate link through which a pin is intended to be inserted from a hardenable carbon steel material.
Considering the effects which Ogo teaches of crack formation on a plate of hardened carbon steel [0012], it would have been obvious for one of ordinary skill in the art to temper the bainite and microstructure steel material of Bowman in view of Ogo as applied above, thereby producing some amount of tempered martensite in all plates because Masaki teaches that tempering retains mechanical properties of hardened steel materials while avoiding crack formation [0006], [0009], [0011].
Regarding claim 7, Bowman discloses that the individual plates of the plurality of inner link plate pairs, the plurality of outer link plate pairs and the pair of offset link plates all have a common thickness (column 2 line 64, column 3 lines 54-58).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 3054300) in view of Ogo (US 20070111835) and Masaki (JP-09078136-A) as applied to claims 1-3 above, and further in view of Thomson (US 5651938).
Regarding claims 5 and 6, the steel relied upon above taught by Ogo is carbon steel (Ogo [0020]) which is by definition a steel alloy, but Bowman in view of Ogo and Masaki does not disclose that the steel alloy has the composition recited in claims 5 and 6.
Thomson teaches a steel composition comprising from about 0.2 to about (emphasis added) 0.4 weight percent chromium and from about 0.5 weight percent to less than about 1.0 weight percent carbon (column 2 line 65 to column 3 line 3). Thomson teaches that the steel alloy is hardenable (column 2 lines 52-54), that the steel alloy is capable of forming a bainitic microstructure (column 2 lines 62-64) and that the composition is useful for chain links (column 3 lines 44-49). Thomson teaches that the composition permits improved fracture toughness while maintaining mechanical properties (column 2 lines 49-52, column 3 lines 8-28).
Both Thomson and Bowman in view of Ogo and Masaki as applied above teach a hardenable carbon steel alloy comprising bainite for link components in a chain. Both Ogo [0012], [0024-26], and Masaki [0006], [0009], [0011] teach modifying properties of steel structure for desirable mechanical properties.
Among all references, Bowman, Ogo, Masaki, and Thomson include each element of claims 5-6, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Considering, Thomson forms the taught composition into chain links (column 3 lines 44-49), one of ordinary skill in the art of steel chain components could have formed the link plate pairs of the chain disclosed by Bowman in view of Ogo and Masaki  with the composition taught by Thomson, the composition in such application performing the same function for the alloy taught by Thomson of forming the composition into a chain link. Application of the alloy composition taught by Thomson (column 2 line 65 to column 3 line 3) to all chain link plate pairs disclosed by Bowman in view of Ogo and Masaki, as applied above, would predictably result in improved fracture toughness while maintaining mechanical properties, directly taught by Thomson (column 2 lines 49-52, column 3 lines 8-28). One of ordinary skill in the art would have therefore regarded forming the known composition disclosed by Thomson (column 2 line 65 to column 3 line 3) into all link plate pairs chain disclosed by Bowman in view of Ogo and Masaki, as applied above, as an obvious combination of known elements to yield predictable results. See MPEP 2143(I)(A). 
The composition disclosed by Thomson (column 2 line 65 to column 3 line 3) overlaps both the composition recited in claim 5 for the pair of offset link plates and that recited in claim 6 for inner and outer link plate pairs. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I-II).	

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 3054300) in view of Ogo (US 20070111835) and Masaki (JP-09078136-A) as applied to claims 1-3 and 7 above, and further in view of Thomson (US 5651938) and Baba (US20100167858).
Regarding both claims 4 and 8, the steel relied upon above is carbon steel (Ogo [0020]) which is by definition a steel alloy, but Bowman in view of Ogo and Masaki does not disclose that the steel alloy has the composition recited in claim 8.
Thomson teaches a steel composition comprising from about 0.2 to about (emphasis added) 0.4 weight percent chromium, from about 0.5 weight percent to less than about 1.0 weight percent carbon (column 2 line 65 to column 3 line 3). Thomson teaches that the steel alloy is hardenable (column 2 lines 52-54), that the steel alloy is capable of forming a bainitic microstructure (column 2 lines 62-64) and that the composition is useful for chain links (column 3 lines 44-49). Thomson teaches that the composition permits improved fracture toughness while maintaining mechanical properties (column 2 lines 49-52, column 3 lines 8-28).
Both Thomson and Bowman in view of Ogo and Masaki as applied above teach a hardenable carbon steel alloy comprising bainite for link components in a chain. Both Ogo [0012], [0024-26], and Masaki [0006], [0009], [0011] teach modifying properties of steel structure for desirable mechanical properties.
It would have been obvious for one of ordinary skill in the art to to form all chain link plate pairs disclosed by Bowman in view of Ogo and Masaki from  as applied above from the alloy composition taught by Thomson (column 2 line 65 to column 3 line 3) in order to attain the predictable result of improved fracture toughness while maintaining mechanical properties, directly taught by Thomson (column 2 lines 49-52, column 3 lines 8-28). 
The composition disclosed by Thomson (column 2 line 65 to column 3 line 3) overlaps the compositions recited for the pair of offset link plates and for inner and outer link plate pairs recited in claim 8. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I-II).
Thomson teaches that the composition forms a bainitic microstructure, and that a bainitic microstructure has a Rockwell hardness C of at least 49 HRC (column 2 lines 49-65); however, the microstructure relied upon for the steel alloy link plate pairs of the roller chain disclosed by Bowman in view of Ogo, Masaki and Thomson as applied above, is that of the bainite and martensite mixed microstructure taught by Ogo [0020-26]. Bowman in view of Ogo, Masaki and Thomson as applied above does not disclose Rockwell hardness for a bainite/martensite mixed microstructure as applied above.
Baba teaches a roller chain comprising inner and outer link plates [0012]. Baba teaches forming the plates of the chain with a steel alloy composition substantially similar to the composition taught by Thomson relied upon above (Baba [0014], Thomson column 2 line 65 to column 3 line 3). Baba teaches forming the taught steel alloy composition to have a bainite and martensite mixed microstructure, and that such structure has a hardness of has a hardness of 45 HRC or higher [0014].
Both Baba and Bowman in view of Ogo, Masaki, and Thomson as applied above teach a roller chain comprising plates with a substantially similar steel alloy composition and a mixed bainite and martensite microstructure. Masaki teaches that tempering retains hardness of the microstructure [0006].
As all of the link plates, including offset link plates, disclosed by Bowman in view of Ogo, Masaki, and Thomson as applied above have some degree of a martensite and bainite mixed microstructure taught by Ogo [0024-26], one of ordinary skill in the art would expect a Rockwell hardness of all plates of at least 45 HRC which Baba teaches for steel alloy plates for roller chains of a substantially similar composition comprising a mixed martensite and bainite microstructure. A Rockwell hardness of at least 45 HRC overlaps hardness ranges for both the pair of offset link plates and for inner and outer link plate pairs recited in claims 4 and 8. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I-II).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 3054300) in view of Ogo (US 20070111835), Masaki (JP-09078136-A), Thomson (US5651938) and Baba (US20100167858).
Regarding claims 9, 10, and 12 Bowman discloses a roller chain comprising a plurality of inner link plate pairs and a plurality of outer link plate pairs (Figs. 1-3, column 1 lines 18-43, column 2 lines 33-36, 41-42). Bowman discloses the plurality of inner link plate pairs and the plurality of outer link plate pairs alternate along the length of the roller chain (Figs. 1-3, “and pairs of inside links, alternating with said pairs of outside links,” column 1 lines 29-43, column 2 lines 40-49). Bowman discloses a plurality of roller assemblies centrally positioned at regularly spaced intervals along the chain length and extending between individual link plates forming the plurality of inner link plate pairs (Figs. 1-3, bushings rotatably mounted on pins  column 1 lines 29-38, column 2 lines 50-55; Figs. 1-3 show centrally-located regular spacing of roller assemblies). Bowman discloses at least one offset link which includes a pair of offset link plates (20 Figs 2-3, column 1 lines 63-65,column 3 lines 32-38). Bowman discloses that the offset link has a first end connected to one inner link plate pair of the plurality of inner link plate pairs (28 Figs. 2-3) and a second end connected to one outer link plate pair of the plurality of outer link plate pairs (27 Figs. 2-3) (column 3 lines 54-58, column 4 lines 3-22). Bowman discloses that individual plates of the plurality of inner link plate pairs, the plurality of outer link plate pairs and the pair of offset link plates all have a common thickness (column 2 line 64, column 3 lines 54-58). A common thickness shows that the inner and outer plate link plates have the same configuration to some extent, thereby meeting the configuration limitation recited in claim 12. See the above rejection under 35 USC 112(b).
Bowman is silent as to the material of the link plates, and therefore does not disclose link plate composition, microstructure or hardness.
Ogo teaches a chain comprising inner and outer link plates [0017-18]. In the chain taught by Ogo, pins are secured to the outermost link plates [0019]. Ogo teaches that increasing the fatigue strength of the outermost link plates into which pins are inserted suppresses crack formation [0025]. Ogo teaches that crack formation decreases fatigue strength in the outermost plates into which pins are inserted [0012]. Ogo teaches that the increase in fatigue strength of outermost plates is achieved by a hardened carbon steel material with a microstructure of a mixture of austempered bainite and martensite [0020], [0025], and Ogo teaches that the increase in fatigue strength, and favorable wear resistance of inner plates throughout is achieved by a hardened carbon steel material with a microstructure of a mixture of austempered bainite and martensite [0020], [0025-26]. 
Both Bowman and Ogo teach chains comprising inner and outer plates. Bowman discloses that the offset link has an outside portion through which a pin of a roller assembly is inserted (column 3 lines 43-51, Figs. 2-3). Bowman discloses achieving optimum chain life as an objective of the disclosed invention (column 2 lines 53-61).
It would have been obvious for one of ordinary skill in the art to increase the fatigue strength of the outermost link plates, including the offset link plate pairs, disclosed by Bowman (Figs. 1-3) because Ogo teaches that increasing the fatigue strength the outermost plate links through which pins are inserted suppresses crack formation in those plates [0025], and Bowman discloses that the offset plate links have an outermost plate portion into which pins are inserted (column 3 lines 43-51, Figs. 2-3). In improving the fatigue strength of the roller chain disclosed by Bowman, it would have been obvious for one of ordinary skill in the art to form the outermost plate links, including the offset link plates, of a hardened carbon steel alloy comprising some mixture of austempered bainite and martensite which Ogo teaches achieves such an effect, and in view of Ogo [0025-26], it would have been obvious for one of ordinary skill in the art to form both inner and outer plate links in the chain disclosed by Bowman of a hardened carbon steel comprising some amount of martensite.
Bowman in view of Ogo does not disclose or suggest that the martensite would have the structure of tempered martensite.
Masaki teaches a process of forming a link plate to interact with a pin and bushing assembly from hardenable steel [0005-06]. Masaki teaches that tempering a material containing martensite maintains the hardness of the material [0006]. Masaki teaches that tempering prevents the formation of cracks in hardened steel which can cause such links to become unusable [0006], [0009], [0011].
Both Bowman in view of Ogo as applied above teach forming a plate link through which a pin is intended to be inserted from a hardenable carbon steel material.
Considering the effects which Ogo teaches of crack formation on a link plate [0012], it would have been obvious for one of ordinary skill in the art to temper the bainite and microstructure steel material of Bowman in view of Ogo as applied above, thereby producing tempered martensite because Masaki teaches that tempering retains mechanical properties of hardened steel materials while avoiding crack formation [0006], [0009], [0011].
The steel relied upon above is carbon steel (Ogo [0020]) which is by definition a steel alloy, but Bowman in view of Ogo and Masaki does not disclose that the steel alloy has the compositions recited in claims 9 and 10.
Thomson teaches a steel composition comprising from about 0.2 to about (emphasis added) 0.4 weight percent chromium, from about 0.5 weight percent to less than about 1.0 weight percent carbon (column 2 line 65 to column 3 line 3). Thomson teaches that the steel alloy is hardenable (column 2 lines 52-54), that the steel alloy is capable of forming a bainitic microstructure (column 2 lines 62-64) and that the composition is useful for chain links (column 3 lines 44-49). Thomson teaches that the composition permits improved fracture toughness while maintaining mechanical properties (column 2 lines 49-52, column 3 lines 8-28).
Both Thomson and Bowman in view of Ogo and Masaki as applied above teach a hardenable carbon steel alloy comprising bainite for link components in a chain. Both Ogo [0012], [0024-26], and Masaki [0006], [0009], [0011] teach modifying properties of steel structure for desirable mechanical properties.
It would have been obvious for one of ordinary skill in the art to form all chain link plate pairs disclosed by Bowman in view of Ogo and Masaki from  as applied above from the alloy composition taught by Thomson (column 2 line 65 to column 3 line 3) in order to attain the predictable result of improved fracture toughness while maintaining mechanical properties, directly taught by Thomson (column 2 lines 49-52, column 3 lines 8-28), thereby meeting the same material limitations recited in claim 12. 
The composition disclosed by Thomson (column 2 line 65 to column 3 line 3) overlaps the compositions recited for the pair of offset link plates recited in claim 9 and for inner and outer link plate pairs recited in claim 10. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I-II).
Thomson teaches that the composition forms a bainitic microstructure, and that a bainitic microstructure has a Rockwell hardness C of at least 49 HRC (column 2 lines 49-65); however, the microstructure relied upon for the steel alloy link plate pairs of the roller chain disclosed by Bowman in view of Ogo, Masaki and Thomson as applied above, is that of the bainite and martensite mixed microstructure taught by Ogo [0020-26]. Bowman in view of Ogo, Masaki and Thomson as applied above does not disclose Rockwell hardness for a bainite/martensite mixed microstructure as applied above.
Baba teaches a roller chain comprising inner and outer link plates [0012]. Baba teaches forming the plates of the chain with a steel alloy composition substantially similar to the composition taught by Thomson relied upon above (Baba [0014], Thomson column 2 line 65 to column 3 line 3). Baba teaches forming the taught steel alloy composition to have a bainite and martensite mixed microstructure, and that such structure has a hardness of has a hardness of 45 HRC or higher [0014].
Both Baba and Bowman in view of Ogo, Masaki, and Thomson as applied above teach a roller chain comprising plates with a substantially similar steel alloy composition and a mixed bainite and martensite microstructure. Masaki teaches that tempering retains hardness of the microstructure [0006].
As all of the link plates, including offset link plates, disclosed by Bowman in view of Ogo, Masaki, and Thomson as applied above have some degree of a martensite and bainite mixed microstructure taught by Ogo [0024-26], one of ordinary skill in the art would expect a Rockwell hardness of all plates of at least 45 HRC which Baba teaches for steel alloy plates for roller chains of a substantially similar composition comprising a mixed martensite and bainite microstructure. A Rockwell hardness of at least 45 HRC overlaps hardness ranges for the pair of offset link plates recited in claims 9. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I-II).
Regarding claim 11, Bowman shows that individual link plates forming the plurality of inner link plate pairs and the plurality of outer link plate pairs are all formed out of planar sheet material (Figs. 2-3). Bowman discloses the pair of offset link plates are formed out of sheet material having an inner plate section disposed in a first plane, an outer plate section disposed in a second plane parallel with the first plane (Figs. 2-3 column 2 lines 29-49, “the offset links 20 provide a substantial continuation of both the inside and outside links of the chain” column 4 lines 23-24). Bowman discloses a transition section connecting the inner plate section and the outer plate section (web 32 Figs. 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160153525 discloses a hardenable steel alloy for chain component with an alloy composition overlapping that claimed in the instant inventio for both inner and outer plates ([0002], Table 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736